Merwin, J.
This action is brought to set aside, as fraudulent and void as to creditors, a general assignment made by the defendants Herrick & Ayers to the defendant Sisson. The claim of the plaintiff is that the assignment is void by reason of its failure to specify the kind of business carried on by the debtors, and their place of business, as required by section 2 of chapter 466 of the Laws of 1877, as amended by chapter 294 of 1888. The same question, as to the same assignment, was passed upon by this court, in Tag*302gart v. Sisson, 9 N. Y. Supp. 758, adversely to the plaintiff’s position. Following that case, the judgment here must be affirmed.
It is also claimed by the defendant that the plaintiff, as receiver appointed in proceedings supplementary to execution, cannot maintain this action. This point was not passed upon by the trial court, and it is not necessary to decide it here. Judgment affirmed, with costs. All concur.